Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was provided by email correspondence by Philip H. Burrus, IV (Reg. No. 45,432) on December 16th, 2021.

(Currently Amended) A method of crashing an unmanned aircraft, the method comprising:
detecting, with one or more sensors carried by the unmanned aircraft, a command for the unmanned aircraft to stop flying;
visually identifying, with an image capture device the one or more sensors, an authorized user of the unmanned aircraft as a source of the command for the unmanned aircraft to stop flying; and
where the authorized user is identified as the source of the command for the unmanned aircraft to stop flying and has authorization credentials to crash the unmanned aircraft, causing, with one or more processors carried by the unmanned aircraft, the unmanned aircraft to crash[[,]]; 
further comprising determining, with the one or more processors, whether the command for the unmanned aircraft to stop flying is urgent, wherein the causing the unmanned aircraft to crash occurs only when the command for the unmanned aircraft to stop flying is urgent, wherein the determining whether the command for the unmanned aircraft to stop flying is urgent comprises detecting, with the one or more sensors, a volume level associated with the command for the unmanned aircraft to stop flying exceeds a predefined volume level. 
(Currently Amended) The method of claim 1, wherein the authorization credentials permit the authorized user to cause damage to 
(Previously Presented) The method of claim 1, the determining whether the command for the unmanned aircraft to stop flying is urgent further comprises detecting, with the one or more sensors, a pitch associated with the command for the unmanned aircraft to stop flying exceeds a predefined pitch level, wherein the causing the unmanned aircraft to crash occurs only when the command for the unmanned aircraft to stop flying exceeds both the predefined volume level and the predefined pitch level.
(Previously Presented) The method of claim 1, wherein the determining whether the command for the unmanned aircraft to stop flying is urgent further comprises detecting, with the one or more sensors, a predefined gesture throwing an object at the unmanned aircraft.
(Previously Presented) The method of claim 1, wherein the determining whether the command for the unmanned aircraft to stop flying is urgent further comprises detecting, with the one or more sensors, a repeated gesture swinging an object toward the unmanned aircraft.
(Previously Presented) The method of claim 1, wherein the predefined volume level is between 60 dB and 100 dB, inclusive.
(Previously Presented) The method of claim 1, wherein the determining whether the command for the unmanned aircraft to stop flying is urgent further comprises detecting, with the one or more sensors a predefined gesture covering an object with a garment.
(Original) The method of claim 1, further comprising determining, with the one or more sensors, a preferred crash location from a plurality of crash locations, wherein the causing the unmanned aircraft to crash occurs at the preferred crash location.
(Original) The method of claim 1, wherein the causing the unmanned aircraft to crash comprises cooling air or forcing buoyant gas out of a bladder or ballast tank to cause the unmanned aircraft to crash.  
(Previously Presented) An unmanned aircraft, comprising:
at least one sensor receiving a first command from a source situated within an environment about the unmanned aircraft;
one or more processors actuating at least one other sensor in response to the at least one sensor receiving the first command from the source situated within the environment about the unmanned aircraft, the at least one other sensor identifying a predefined crash command received from the source situated within the environment about the unmanned aircraft; and
one or more processors, operable with the one or more sensors, the one or more processors:
visually determining, with an image capture device, whether a source of the predefined crash command is an authorized user of the unmanned aircraft; and
where the source of the predefined crash command is both the authorized user of the unmanned aircraft and has authorization credentials to crash the unmanned aircraft, crashing the unmanned aircraft. 
(Original) The unmanned aircraft of claim 10, further comprising a flight engine, the one or more processors crashing the unmanned aircraft by turning the flight engine OFF.
(Previously Presented) The unmanned aircraft of claim 11, the one or more processors further identifying, from signals received from one or more sensors carried by the unmanned aircraft after turning the flight engine OFF, a preferred crash location from a plurality of crash locations, and manipulating air directing elements of the unmanned aircraft with the flight engine OFF such that the crashing occurs occurring at the preferred crash location.
(Previously Presented) The unmanned aircraft of claim 10, the predefined crash command comprising a predefined gesture simulating a dodging action.
(Previously Presented) The unmanned aircraft of claim 10, the predefined crash command comprising a predefined audio command comprising the words “don’t” and “hit.”
(Previously Presented) The unmanned aircraft of claim 10, the predefined crash command comprising both a repeated gesture and a repeated audio command.  

Claims 16-20 (Cancelled).

(New) The unmanned aircraft of claim 10, further comprising a memory, the one or more processors visually determining whether the source of the predefined crash command is the authorized user of the unmanned aircraft by comparing an image or depth scan to one or more predefined authentication references stored in the memory.
(New) The unmanned aircraft of claim 10, the one or more processors visually determining whether the source of the predefined crash command is the authorized user of the unmanned aircraft by detecting lip movements of the source of the predefined crash command.
(New) The unmanned aircraft of claim 10, the first command comprising an audible command.
(New) The unmanned aircraft of claim 10, the predefined crash command comprising a gesture. 
(New) The unmanned aircraft of claim 10, the predefined crash command comprising a predefined phrase.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art cited fails to teach or suggest, in any reasonable combination, the features of the independent claim.
The cited art of Vaughn (US 2018/0086451), Taylor et al. (US 2018/0251219), Trundle (US 20117/0092109), Thiel et al. (US 2016/0232795), and Pasternak (USP 9,016,622) fail to reasonably teach . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 5712703844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664